Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
This communication is responsive to Amendment, filed 12/24/2020.
 	Claims 1-20 are pending in this application. This action is made non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: as for the step of determining whether to re-encode the data for storage .
It is suggested that Claims 2, 11, 17 are dependent upon claims 1, 10, 16, respectively, include additional limitations which correct the deficiencies of theirs independent claims.
Claims 4, 13, 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The term "unfavorably" in claims 4, 13, 19 is a relative term which renders the claim indefinite.  The term " unfavorably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of determining as to whether to move the data to a second storage tier if the performance level associated with the first storage tier compares unfavorably to the required performance level associated with the data is vague and indefinite. The examiner did not see any value threshold of a difference between the performance level and the required performance level being defined to allow one of ordinary skill in the art to determine the bounds of the unfavorably limitation, thus, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Testardi et al. (US Pat No. 9,372,809), in view of Kameyama et al. (US Pub No. 2007/0113032). 
As to claims 1, 10, 16, Testardi teaches a method for execution by a distributed storage network, the method comprises:
	obtaining storage characteristics relating to data stored in a first pool of storage units (i.e. the cloud storage array 460 acts as an intermediary between an on-site storage area network 450 and an off-site cloud-based data storage provider 491, col. 7, line 65 to col. 8, line 5) the data stored as a set of encoded data slices (i.e. the fingerprint (such as a SHA-256 fingerprint) of a data slice is used as an identifier for the data slice, col. 17, lines 14-20; the data block is sliced up using Rabin fingerprints. A Rabin fingerprint is a progressive polynomial that is calculated over a defined field, col. 17, line 50 to col. 18, line 4) and the first pool of storage units associated with a first storage tier (i.e. the storage area network 450 may operate at speeds of one gigabit per second and the internet connection 465 to the data storage provider 491 may operate at ten megabits per second, col. 8, lines 6-13);
	determining, based on the storage characteristics (i.e. As long as the cloud storage array 460 accurately determines the data that is most frequently accessed and keeps that data in the local data storage (471 and 481), col. 8, lines 35-55), to move the data to a second storage tier (i.e. To compensate for the speed differential ...  small amount of dynamic information that changes frequently ... most of the information stored on a large data storage system is generally static and/infrequently accessed ... file servers may store archives of old documents and data related to projects that are no longer active, col. 8, lines 14-43);
	determining whether to re-encode the data (i.e. the linear storage layer 640 will generally first pull the data, col. 15, lines 27-37; If the deduplicated storage layer 650 does not have all the needed data slices ...  will request the needed data slices from the next lower layer of the storage request handling stack (the cloud storage layer 660 in this particular embodiment), col. 15, lines 46-58; a barrier stage 563 stores a copy of the compressed and encrypted data in a barrier storage area (667 in FIG. 6) of the local storage system 570, col. 20, line 56 to col. 21, line 3; After receiving a response from the cloud data storage provider 591, col. 21, line 66 to col. 22, line 9; the system performs a second data integrity check by recomputing the fingerprint of the decrypted/decompressed data, col. 22, lines 13-17) for storage in a target storage pool (See Fig. 6) of storage units associated with the second storage tier (i.e. a write request is received from a host client, col. 15, lines 12-16; If the write is directed at a data block that is already available in the linear storage area 647, col. 15, lines 17-26; If the data block that the write is directed at was not found to be in the linear storage area 647 ... generally first pull the data for target data block into the linear storage layer 640, col. 15, lines 27-37); and
	in response to determining (i.e. If the data block that the write is directed at was not found to be in the linear storage area 647 ... generally first pull the data for target data block into the linear storage layer 640, col. 15, lines 27-37) not to re-encoded the data:
		retrieving the data set of encoded data slices (i.e. The linear storage layer 640 then requests all the data slices ... The request for the slices is made by providing the fingerprints of the needed data slices, col. 15, lines 47-58);
		translating slice identifiers of the set of encoded data slices to translated slice identifier (i.e. After receiving the requested data slices, the linear storage layer 640 then assembles the data slices in a buffer at stage 840 ... the linear storage layer 640 updates the linear storage map 641 to reflect that the linear storage layer 640 now has that particular block of memory represented within the linear storage area 647, col. 15, lines 59-67); and
		generating a set of write requests, including the translated slice identifiers and the set of encoded data slices, for receipt by the target pool (i.e. The fully assembled data block is then copied into the free memory block in linear storage area 647 such that the linear storage layer 640 is now fully responsible for that particular data block, col. 15, lines 59-67).
	Testardi implicitly teaches the term “encoding” as a SHA-256 fingerprint; A Rabin fingerprint (i.e. the fingerprint (such as a SHA-256 fingerprint) of a data slice is used as an identifier for the data slice, col. 17, lines 14-20; the data block is sliced up using Rabin fingerprints. A Rabin fingerprint is a progressive polynomial that is calculated over a defined field, col. 17, line 50 to col. 18, line 4).
	Kameyama teaches this term (i.e. the number of encoded data to be distributed to the plurality of local storages is determined in accordance with the reliability of respective local storages. The higher the reliability, the more the encoded data is distributed; and, when the reliability is low, the number of distributed data is reduced, [0040]).
It would have been obvious to one of ordinary skill of the art having the teaching of Testardi, Kameyama at the time the invention was made to modify the system of Testardi to include the limitations as taught by Kameyama . One of ordinary skill in the art would be motivated to make this combination in order to set the distribution number of the plurality of encoded data in accordance with reliability or usable capacity of the plurality of local storage devices in view of Kameyama ([0024]), as doing so would give the added benefit of when the local storage device is newly added or eliminated, based on the local storage devices after the change, the encoded data is regenerated in the encoding unit, and then, the encoded data is redistributed by the distribution processing unit as taught by Kameyama ([0025]).

As to claims 2, 11, 17, Testardi teaches:
	in response to determining to re-encode the data for storage in the target storage pool of storage units (i.e. After receiving a response from the cloud data storage provider 591, col. 21, line 66 to col. 22, line 9; After requested data has been retrieved, decrypted, and decompressed, the cloud storage layer 560 passes the data back up the request handling stack. In one embodiment, the system performs a second data integrity check by recomputing the fingerprint of the decrypted/decompressed data, col. 22, lines 13-17);
	retrieving at least a decode threshold number of encoded data slices of the set of encoded data slices (i.e. After the data block has been fully moved back up to the linear storage area 647, the linear storage layer 640 may then over-write the data block at stage 850. In the unlikely event of a failure during the write, the data block will contain a mix of new data overwritten onto old data, col. 16, lines 18-27);
	decoding using first dispersed storage error coding function parameters, the decode threshold number of encoded data slices to produce a data segment (i.e. When verified data has been received, that verified data is then provided to the encryption stage 562 for decryption. Next, the decrypted data is given to the compression stage 561 where the data is decompressed, col. 22, lines 9-12);
	encoding using second dispersed storage error coding function parameters, the data segment to produce a set of target slices (i.e. After requested data has been retrieved, decrypted, and decompressed, the cloud storage layer 560 passes the data back up the request handling stack. In one embodiment, the system performs a second data integrity check by recomputing the fingerprint of the decrypted/decompressed data, col. 22, lines 13-17);
	generating target slice identifier (i.e. After receiving the requested data slices, the linear storage layer 640 then assembles the data slices in a buffer at stage 840 ... the linear storage layer 640 updates the linear storage map 641 to reflect that the linear storage layer 640 now has that particular block of memory represented within the linear storage area 647, col. 15, lines 59-67); and
	generating a set of write requests, including the target slice identifiers and the set of target slices, for receipt by the target storage pool (i.e. The fully assembled data block is then copied into the free memory block in linear storage area 647 such that the linear storage layer 640 is now fully responsible for that particular data block, col. 15, lines 59-67).
	Testardi does not seem to specifically teach a decode threshold number, but Kameyama teaches this limitation (i.e. The number m of the encoded data which is set in accordance with the importance of the original data means to change the redundancy Q (=m/n), and the range of the redundancy Q which is changed in accordance with the importance is, as a practical range, for example, about 1.1 to 1.5 since, when the redundancy is increased to much, the data amount to be distributed to the local storages is increased and the utilization efficiency is lowered, [0061]).

As to claims 3, 12, 18, Kameyama teaches the decode threshold number of encoded data slices to produce a data segment differs between the first dispersed storage error coding function parameters and the second dispersed storage error coding function parameters (i.e. a parameter for determining the importance of the file, the last update date, access frequency, etc. of the file can be also used. Regarding the update date and the access frequency of the file, the importance may be independently set and prepared, for example, in accordance with table information, or, for example, the importance determined based on the keyword may be corrected based on the last update date, access frequency, [0063]).

As to claims 4, 13, 19, Testardi teaches the storage characteristics include a delivered performance level associated with the first storage tier and a required performance level associated with the data, and wherein determining, based on the storage characteristics, to move the data to a second storage tier includes indicating to move the data when the delivered performance level associated with the first storage tier compares unfavorable to the required performance level associated with the data (i.e. This allows the user of the cloud storage array 460 to take advantage of an infinitely large storage system that is professionally maintained by experts (the data stored in the cloud-based data storage provider 491) while having local storage performance for frequently accessed data (the data stored in the local data storage 471 and 481), col. 7, lines 46-64).

As to claims 5, 14, 20, Testardi teaches selecting a target storage pool of storage units includes determining that a delivered performance level associated with the second storage tier compares favorably to the required performance level associated with the data (i.e. As long as the cloud storage array 460 accurately determines the data that is most frequently accessed and keeps that data in the local data storage (471 and 481), col. 8, lines 35-55).

As per claim 6, Testardi teaches the method of claim 5, wherein the delivered performance level includes an access latency level (i.e. Accessing data from the cloud-based data storage provider 491 will often result in increased latency, however, such latency may be acceptable in certain applications or use patterns, col. 8, lines 14-34).

         As to claims 7, 15, Testardi teaches determining to move the data to a second 
storage tier comprises detecting a change in required performance level associated with the data (i.e. The administration component 510 may periodically poll the different storage request handling layers and various other parts of the cloud storage array 500 to create a centralized collection of all the system statistics, col. 11, lines 4-12).

As per claim 8, Testardi teaches the method of claim 7, wherein detecting a change in a required performance level associated with the data is based an estimated access frequency level relating to the data (i.e. The administration component 510 may periodically poll the different storage request handling layers and various other parts of the cloud storage array 500 to create a centralized collection of all the system statistics, col. 11, lines 4-12).

As per claim 9, Testardi teaches the method of claim 8, wherein detecting a change in a required performance level associated with the data is based on at least one of initiating a query, performing a performance test, monitoring historical performance information, detecting data access activity, or receiving a request (i.e. The administration component 510 may periodically poll the different storage request handling layers and various other parts of the cloud storage array 500 to create a centralized collection of all the system statistics, col. 11, lines 4-12).

Response to Arguments
	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153